          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

GARY LEON WEBSTER                                             PLAINTIFF
ADC #114618

v.                     No. 3:19-cv-93-DPM

DOES, Joe and Bob, Jonesboro                                DEFENDANTS
Police Officers
           I
                         JUDGMENT

     Webster's complaint is dismissed without prejudice.



                                                       Cl
                               D .P. Marshall Jr.
                               United States District Judge
                                     ;;..f   iv'¼   a.019
